Exhibit 10.29

 

December 10, 2016

 

 

Terry M. Rich

7832 Doug Hill Ct.

San Diego, CA 92127

Re:  Employment Terms

Dear Terry:

This letter (the “Agreement”) will confirm the terms of your employment by
Alphatec Holdings, Inc. (“Alphatec” or the “Company”).  

 

1.

Term.  The term of this Agreement will commence on December 10, 2016 (the
“Effective Date”) and will continue until terminated, according to the terms of
this Agreement.

 

2.

Position.  On the Effective Date, you will begin to serve as Chief Executive
Officer (“CEO”) of the Company.  In this capacity, you will report directly to
the Board of Directors of the Company (the “Board”) and have all of the
customary authorities, duties and responsibilities that accompany your
position.  Throughout your employment with the Company, you agree to devote
substantially all of your business time and attention to the business and
affairs of the Company and to perform your duties in a diligent, competent,
professional and skillful manner and in accordance with applicable law and the
Company’s policies and procedures.  In addition to fulfilling your
responsibilities as CEO, you will be appointed to serve on the Board and it is
expected that you will be nominated for re-election to the Board upon the
expiration of your term of service thereon.  

 

3.

Annual Compensation.  Your initial annual compensation will be as follows:

 

A.

Base Cash Salary.  Your initial base cash salary will be at a rate of $450,000
per year.

 

B.

Annual Cash Bonus.  You will be eligible to participate in the Company’s
discretionary annual bonus program with your annual target bonus opportunity
equal to 100% of base salary.  The Board of Directors of the Company (the
“Board”) will determine the amount of your award based on its assessment of a
number of factors including Company and individual performance which shall be
established in consultation with you.    

 

C.

Long Term Incentive.  Commencing with the Company’s fiscal year starting January
1, 2017, you will be eligible, subject to your continued employment by the
Company, to participate in such long-term incentive programs that are made
available at the level determined by the Board, in its discretion, consistent
with your role and responsibilities as Chief Executive Officer of the Company.

 

4.

Benefits.  You will be eligible to participate in employee welfare and benefit
programs of the Company at the level available to other members of the Company’s
executive management.  Participation in Company benefits programs is subject to
meeting the relevant eligibility requirements, payment of the required premiums,
and the terms of the plans themselves.

 

5.

Equity Compensation.  In addition to your eligibility for regular grants of
long-term incentives, you will be granted equity awards as defined and described
below.  All awards described in this Section 5 will in all cases be subject to
actual grant to you by the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion, would be pursuant to the
applicable plan document and would be subject to terms

 

--------------------------------------------------------------------------------

 

 

 

and conditions established by the Compensation Committee in its sole discretion
that would be detailed in separate agreements you would receive after any award
is actually made.  You acknowledge that the equity award are “employment
inducement awards” that will be granted to you outside of the Company’s 2016
Equity Incentive Plan pursuant to NASDAQ Listing Rule 5635(c)(4).

 

A.

Sign-On RSUs.  You will be granted a one-time sign-on award of two hundred
thousand (200,000) restricted stock units (the “Sign-On RSUs”).  Your Sign-On
RSUs will vest ratably over four (4) years, with automatic vesting upon a Change
in Control of the Company (as defined in the Company’s 2016 Equity Incentive
Plan).

 

B.

Sign-On Options.  You will be granted a one-time sign-on award of two hundred
thousand (200,000) stock options (the “Sign-On Options”), with the exercise
price per share equaling the price of a share of Company stock after market
close on the date of the grant.  The Sign-On Options will vest according to the
following schedule: 25% of the shares subject to the Sign-On Option shall vest
upon the one-year anniversary of the Effective Date, and 1/36 of the shares
subject to the Sign-On Option shall vest each month thereafter, subject to your
continued employment by the Company, with automatic vesting upon a Change in
Control of the Company (as defined in the Company’s 2016 Equity Incentive Plan).
.

 

6.

Severance.  Your eligibility for severance upon a termination of employment will
be governed by the terms of the Alphatec Severance Agreement and Alphatec Change
in Control Agreement, forms of which are attached hereto as Annex A and Annex B,
respectively.

 

7.

Certain Post-Employment Covenants.  During your employment with the Company, and
for a period of one year following the termination of your employment with the
Company, you shall not, without the prior written consent of the Company: (i)
either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or (ii) in a manner that is dependent upon the use of the
Company’s proprietary information, either individually or on behalf of or
through any third party, directly or indirectly, interfere with, or attempt to
interfere with, the business relationship between the Company Group and any
vendor, supplier, surgeon or hospital with which you have interacted during the
course of your employment with the Company.

 

8.

Indemnification and Cooperation.  During and after your employment, the Company
will indemnify you in your capacity as a director, officer, employee or agent of
the Company to the fullest extent permitted by applicable law and the Company’s
charter and by-laws, and will provide you with director and officer liability
insurance coverage (including post-termination/post-director service tail
coverage) on the same basis as the Company’s other executive officers.  

You agree (whether during or after your employment with the Company) to
reasonably cooperate with the Company in connection with any litigation or
regulatory matter or with any government authority on any matter, in each case,
pertaining to the Company and with respect to which you may have relevant
knowledge.  

 

9.

Withholding.  Tax will be withheld by the Company as appropriate under
applicable Federal tax requirements for any payments or deliveries under this
Agreement.

 

--------------------------------------------------------------------------------

 

 

 

10.

No Guarantee of Employment or Fixed Compensation.  This Agreement is not a
guarantee of employment or a guarantee of compensation for the Term.  Your
employment will be on an “at-will” basis, meaning that you and the Company may
terminate your employment at any time and for any reason during the Term, with
or without prior notice, subject to the provisions of this Agreement (including
Annex A and Annex B).

 

11.

Entire Agreement.  This Agreement (including Annex A and Annex B) constitutes
the Company’s only statement relating to its offer of employment to you and
supersedes any previous communications or representations, oral or written, from
or on behalf of the Company or any of its affiliates.  

 

12.

Miscellaneous Representations.  You confirm and represent to the Company, by
signing this letter, that: (a) you are under no obligation or arrangement
(including any restrictive covenants with any prior employer or any other
entity) that would prevent you from becoming an employee of the Company or that
would adversely impact your ability to perform the expected services on behalf
of the Company; (b) you have not taken (or failed to return) any confidential
information belonging to your prior employer or any other entity, and, to the
extent you remain in possession of any such information, you will never use or
disclose such information to the Company or any of its employees, agents or
affiliates; and (c) you understand and accept all of the terms and conditions of
this offer.

 

13.

Offer Contingencies.  This offer is contingent upon (i) you successful
completion of a background check and drug screen; (ii) your execution of the
Company’s current form of Mutual Agreement to Arbitrate Claims, Confidential and
Proprietary Information Agreement, and those other forms that the Company
requests all of its employees to execute prior to the initiation of their
employment.

 

--------------------------------------------------------------------------------

 

 

We look forward to having you lead the Alphatec team.

 

 

Sincerely,

 

 

 

 

 

By:

 

/s/ Mortimer Berkowitz III

 

 

 

Chairman of the Board of Directors

 

 

 

Alphatec Holdings, Inc.

 

I agree with and accept the foregoing terms.

 

/s/ Terry M. Rich

Terry M. Rich

 

 

--------------------------------------------------------------------------------

 

 

Annex A

 

Alphatec SEVERANCE agreement

 

I.

INTRODUCTION

This Severance Agreement (the “Agreement”) is entered into as of December 10,
2016 by and between Alphatec Holdings, Inc. (the “Company”) and Terry M. Rich
(the “Executive”) to provide severance benefits to the Executive in the event
his employment is terminated involuntarily under certain circumstances.  All
benefit determinations under this Severance Agreement and any interpretation of
provisions in this Severance Agreement will be made by the Board of Directors of
the Company (the “Board”) or its designee in its reasonable, good faith sole
discretion.  The Agreement is described in further detail below.

 

II.

ELIGIBILITY

In the event Executive is terminated involuntarily he will be eligible for
severance benefits described in Section III of this Agreement, PROVIDED each of
the following requirements is met:

 

A.

The termination of employment is involuntary.

 

B.

The termination is not due to retirement, death or disability of the Executive.

 

C.

The termination of employment is not for “cause” (as defined below).  For
purposes of the Agreement, “cause” shall mean the following:

1.Executive’s repeated failure to satisfactorily perform executive’s job duties;

2.refusal or failure to follow the lawful and reasonable directions of the
Board, as applicable;

3.conviction of, or plea of guilty or nolo contendere to a felony; or

4.engaging in acts or omissions constituting gross negligence, recklessness or
willful misconduct on the part of the Executive with respect to his/her
obligations to the Company or otherwise relating to the business of the Company,
its affiliates or customers.

The Executive must be provided a period of at least thirty (30) days following
receipt of written notice outlining with specificity all acts or omissions that
the Company alleges give rise to a termination for cause pursuant to Section II,
C.1 or C.2 immediately above, during which period he may effect a cure of any
curable actions or omissions forming the basis for the termination for
cause.  The Board, will, in its sole discretion, exercised reasonably and in
good faith, apply the definitions of “cause” herein to determine if a
termination of employment is for “cause”.

 

D.

The Executive is not a temporary employee or a new hire who has not yet started
to work on a regular, full-time or part-time basis (as appropriate).

 

E.

The Executive is not covered under any other severance-type plan, policy,
arrangement or agreement that provides severance payments and benefits more
favorable in the aggregate to those provided herein.  If any such plan, policy,
arrangement or agreement exists, the Executive will receive payments and
benefits pursuant to that plan, policy, arrangement or agreement and shall not
receive any of the severance payments and benefits described herein.  In no case
will the Executive receive severance payments and benefits under any other such
severance-type plan, policy, arrangement or agreement and this Agreement.

 

--------------------------------------------------------------------------------

 

 

 

F.

In the event that the Executive is party to a “Change in Control” Agreement with
Company that also provides for severance benefits, in the event of a “Change in
Control” (as defined therein) the Executive shall not receive benefits under
this Agreement, but instead shall receive only the severance benefits provided
under such “Change in Control” Agreement (i.e., there shall be no
“double-dipping” and only the “Change in Control” Agreement shall apply in such
an event).

 

G.

The Executive has not agreed in writing to waive severance benefits under this
Agreement or otherwise payable from the Company.

 

H.

The Executive (or, in the event of the executive’s death or incapacity, the
Executive’s executor, representative or guardian, as applicable) signs and does
not revoke a separation agreement and general release of all claims in such form
as the Company may from time-to-time reasonably require (“Separation
Agreement”).

 

I.

The Executive has returned all Company property and equipment that was assigned
to, or taken general control of by, her or him during his tenure with the
Company.

If terminated, the Executive must satisfy all of the requirements set forth
above in order to receive severance benefits under this Agreement.  If the
Executive satisfies all of the eligibility conditions described above, the
Executive will receive severance benefits calculated in accordance with Section
III below.  The severance benefits will be paid following the Executive’s
termination of employment in accordance with the terms set forth below and in
the respective Separation Agreement.

 

III.

SEVERANCE BENEFITS

 

J.

Severance Pay and Benefits.  The following severance pay and benefits are
payable under this Agreement:

1.Severance Pay.  The severance pay provided to the Executive if involuntarily
terminated under the terms of this Agreement consists of an amount equal to the
sum of (i) one and one-half times (1.5x) the sum of (x) his regular annual base
salary and (y) his annual target bonus in effect for the calendar year in which
the termination of employment occurs.

The amount of severance pay to the Executive shall be based upon the Executive’s
regular annual base salary in effect immediately before the Executive’s
termination of employment, determined without regard to any overtime, bonuses,
fringe benefits, reimbursements or other irregular payments.  The Executive’s
general release of all claims referred to in Section II.H. must be effective the
sixtieth (60th) day following the Executive’s termination of employment in order
for the Executive to receive any severance pay or benefits under the
Agreement.  Severance pay will be paid in a single cash lump-sum on the sixtieth
(60th) day following the Executive’s termination of employment (or as soon as
administratively practicable after such sixtieth (60th) day).

2.Benefits Continuation.  Upon an involuntary termination of employment pursuant
to which the Executive is entitled to severance pay under Section III.A.1.,
subject to the Executive’s timely election of continuation coverage under the
Consolidated Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
the Company will pay the premiums for the Executive for a period of eighteen
(18) months based on the level of coverage in effect as of the date of the
Executive’s termination.  Notwithstanding the foregoing, in the event that the
Executive becomes eligible to receive substantially similar or improved medical,
dental or vision benefits from a subsequent employer (whether or not the
Executive accepts such benefits), the Company’s obligations under this Section
III.A.2. shall immediately cease.  The Executive will notify the Company of his
eligibility for such benefits from a subsequent employer within thirty (30) days
of such eligibility.

 

--------------------------------------------------------------------------------

 

 

In the event that the Company’s making payments under this Section III.A.2 would
violate nondiscrimination rules or result in the imposition of penalties under
the Patient Protection and Affordable Care Act of 2010 (“PPACA”) and related
regulations and guidance promulgated thereunder, the parties agree to reform
this Section III.A.2. in such manner as is necessary to comply with tax laws and
the PPACA, as applicable.

3.Equity Awards.  Upon an involuntary termination of employment pursuant to
which the Executive is entitled to severance pay under Section III.A.1., any
vested stock option awards held by Executive at the time of his termination will
remain exercisable by the Executive for the greater of (i) 90 days following the
effective date of the Executive’s termination and (ii) the remaining term of
such option award, and all other Company equity awards held by Executive that
remain unvested upon the effective date of his termination will be forfeited for
no consideration.

 

IV.

OTHER PROVISIONS

 

K.

No Separate Fund.  All severance benefits payable under this Agreement are
payable from the Company’s general assets.  There is no separate trust or fund
established for the payment of severance benefits under this Agreement.  All
amounts payable hereunder shall be less all appropriate deductions, including
federal, state and local withholding taxes.

 

L.

Section 409A.

1.It is the intent of the parties that the payments and benefits provided
hereunder are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and should be interpreted and construed in such a
manner.

2.“Termination of employment”, “resignation”, “separation from service”, or
correlative phrases or terms, as used in this Agreement means, for purposes of
any payments under this Agreement that are payments of deferred compensation,
has the same meaning as “separation from service” as defined in Section 409A.

3.If a payment obligation under this Agreement arises on account of the
Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A and determined in good faith by the
Board), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid within six (6) months after such separation from service shall accrue
with interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of the Executive’s estate following his death.

4.Each payment and benefit payable under this Agreement, and each other benefit
required to be aggregated with the payment and benefits under this Agreement
pursuant to Section 409A, is hereby designated as a separate payment, as
provided in Treasury Regulation section 1.409A-2(b)(2)(iii), and will not
collectively be treated as a single payment.

 

M.

Amendment or Waiver.  No provisions of this Agreement may be amended, modified,
waived or discharged unless Executive and the Company agree to such amendment,
modification, waiver or discharge in writing.  

 

--------------------------------------------------------------------------------

 

 

 

N.

Entire Agreement.  This Agreement represents the entire agreement between
Executive and the Company with respect to the matters set forth herein and
supersedes and replaces any prior agreements in their entirety.  No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein.  No future agreement between Executive and the Company
may supersede this Agreement, unless it is in writing and specifically makes
reference to this Section IV.D.

 

O.

Executive’s Successors.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive dies while any amounts are still payable hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee, or other designee or, if there
be no such designees, to Executive’s estate.

 

P.

Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

Q.

Counterparts; Electronic Signatures.  This Agreement may be executed (including
via electronic signature) in counterparts, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement is executed effective as of the date set
forth above.

 

 

Alphatec Holdings, Inc.

 

 

 

 

 

By:

 

/s/ Mortimer Berkowitz III

 

 

 

Chairman of the Board of Directors

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

/s/ Terry M. Rich

Terry M. Rich

 

 

--------------------------------------------------------------------------------

 

 

Annex B

 

ALPHATEC CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”), dated as of December 10, 2016,
is by and between Alphatec Holdings, Inc. (the “Company”) and Terry M. Rich (the
“Executive”) (each a “Party”, and, collectively, the “Parties”).

 

1.

Term of Agreement.  This Agreement shall commence on the date hereof and
continue in effect until the earlier of (a) Executive’s Separation from Service
other than within twenty-four (24) months following a Change in Control (each as
defined below); (b) the Company’s satisfaction of all of its obligations under
this Agreement; or (c) the execution of a written agreement between the Company
and Executive terminating this Agreement.

 

2.

Definitions.  As used in this Agreement:

 

(a)

“Annual Compensation” means the sum of the following:

(i)one year of Executive’s base salary, the highest rate at which Executive was
paid at any time during the twelve (12)-month period prior to the Executive’s
Separation from Service; plus

(ii)the greater of (A) the Executive’s target annual bonus amount for the year
in which the Separation from Service occurs, or (B) the highest annual bonus
paid to the Executive out of the three (3) prior bonuses paid to the Executive
prior to the Executive’s Separation from Service.

 

(b)

“Cause” means (i) Executive’s willful and repeated failure to satisfactorily
perform his or her material duties which is not remedied within thirty (30)
days’ written notice from the Company specifying such failure; (ii) Executive’s
repeated and willful failure to follow the lawful directions of the Company’s
Board of Directors which is not remedied within thirty (30) days’ written notice
from the Company specifying such failure; (iii) Executive’s conviction of or
plea of guilty or nolo contendre to a felony; (iv) Executive engaging, or in any
manner participating, in any activity which is directly competitive and
materially and demonstrably injurious to the Company; or (v) commission of an
intentional act of fraud, embezzlement or theft by the Executive in the course
of Executive’s employment by the Company.

 

(a)

“Change in Control” has the meaning set forth in the Company’s 2016 Equity
Incentive Plan.

 

(b)

“COBRA” means the Consolidated Budget Omnibus Reconciliation Act of 1985, as
amended.

 

(c)

“Code” means the Internal Revenue Code of 1986, as amended from time-to-time.

 

(d)

“Disability” means that, at the time Executive Separates from Service, Executive
has been unable to perform the duties of Executive’s position for a period of
180 consecutive days as the result of an incapacity due to physical or mental
illness.

 

(e)

“Good Reason” means the occurrence of one of the following which occurs within
twenty-four (24) months following a Change in Control and without Executive’s
express, written consent:  (i) a significant reduction of Executive’s duties,
position or responsibilities (including, without limitation, any negative change
in reporting

 

--------------------------------------------------------------------------------

 

 

 

hierarchy involving the Executive or the person to whom he or she directly
reports), or Executive’s removal from such position and responsibilities; (ii) a
material reduction by the Company in Executive’s base salary or target annual
bonus as in effect immediately prior to such reduction; (iii) a material
reduction by the Company in the kind or aggregate level of employee benefits to
which Executive is entitled immediately prior to such reduction with the result
that Executive’s overall benefits package is significantly reduced; (iv)
Executive is requested to relocate (except for office relocations that would not
increase Executive’s one way commute to more than fifty (50) miles); or (v) the
failure of the Company to obtain the assumption of this Agreement pursuant to
Section 7.  For avoidance of doubt (as examples and not an exhaustive list), a
significant reduction of duties, position or responsibilities shall have
occurred if the Executive was a Section 16 reporting officer immediately prior
to the Change in Control and is no longer a Section 16 reporting officer
immediately following the Change in Control.  The Executive may terminate his
employment for “Good Reason” within 90 days after Executive has actual knowledge
of the occurrence, without the written consent of Executive, of one of the above
events that has not been cured within 30 days after written notice thereof has
been given by Executive to the Company setting forth in reasonable detail the
basis of the event (provided that such notice must be given to the Company
within 30 days of the Executive becoming aware of such condition).

 

(f)

“Long-term Incentive Award Value” means the highest grant date fair value of any
long-term incentive award (cash and/or equity-based incentive) granted to
Executive in the three (3) calendar year period prior to the calendar year of
the Separation from Service.

 

(g)

“PPACA” means the Patient Protection and Affordable Care Act of 2010 and related
regulations and guidance promulgated thereunder.

 

(h)

“Separation from Service” or “Separates from Service” means a termination of
employment with the Company that qualifies as a separation from service in
accordance with Section 409A of the Code.

 

(i)

“Specified Employee” means an employee who is determined by the Company to be a
Specified Employee in accordance with Section 409A of the Code.

 

3.

Severance Payments and Benefits.

 

(a)

If a Change in Control occurs and within a period of twenty-four (24) months
thereafter, Executive incurs a Separation from Service on account of (i) an
involuntary termination by the Company for reasons other than death, Disability
or Cause, or (ii) a voluntary termination elected by the Executive for Good
Reason, then subject to (A) Executive signing and not revoking a separation and
general release agreement (the “Release”) in a form provided by the Company as
may be in use from time to time, and (B) Section 4 below, Executive shall (and
the Company (or any successor thereto) shall pay, award and/or provide):

(1) receive a lump-sum cash severance payment in an amount equal to the sum of
(a) two times (2x) Executive’s Annual Compensation; (b) the product of (x)
Executive’s Long-term Incentive Award Value, multiplied by (y) a fraction, the
numerator of which is the number of full and partial calendar months between
January 1 of the year of Separation from Service and the date of the Executive’s
Separation from Service (provided, however, that such numerator shall not exceed
six (6)) and the denominator of which is twelve (12); and (c) the product of (x)
the greater of (A) Executive’s target annual bonus amount for the year in which
the Separation from Service occurs, or (B) the highest annual bonus paid to the
Executive out of the three (3) prior bonuses paid to the Executive

 

--------------------------------------------------------------------------------

 

 

prior to the Executive’s Separation from Service, multiplied by (y) a fraction,
the numerator of which is the number of full and partial calendar months between
January 1 of the year of Separation from Service and the date of the Executive’s
Separation from Service and the denominator of which is twelve (12); and

(2) receive eighteen (18) months of continued coverage under the Company’s group
health plans (based on the level of the Executive’s coverage in effect on the
date of the Executive’s Separation from Service), at the Company’s expense,
subject to the Executive’s timely election of continuation coverage under the
COBRA, it being understood that (a) in the event that the Executive becomes
eligible to receive substantially similar or improved medical, dental or vision
benefits from a subsequent employer (whether or not the Executive accepts such
benefits), the Company’s obligations under this Section 3(a)(2) shall
immediately cease, (b) the Executive will notify the Company of his eligibility
for such benefits from a subsequent employer within thirty (30) days of such
eligibility and (c) in the event that the Company’s making payments under this
Section 3(a)(2) would violate nondiscrimination rules or result in the
imposition of penalties under the PPACA, the parties agree to reform this
Section 3(a)(2) in such manner as is necessary to comply with tax laws and the
PPACA, as applicable.

(3) become fully vested in all Company equity and long-term incentive awards
granted to Executive (including, but not limited to, and all stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares, performance units, and all other stock and cash-based long-term
incentive awards) to the extent that such vesting is based on service with the
Company.  With respect to any performance shares and performance unit awards,
(a) the final number of units and/or shares payable under such awards shall only
be determined in accordance with the terms and conditions of the respective
grant agreement governing such award, and accordingly, (b) distribution of such
awards can only take place following such share and/or unit amount
determination.  Notwithstanding the foregoing, the full and immediate vesting of
any restricted stock units, performance shares, performance units, shall not
change the payment date thereof or otherwise apply to the extent it would result
in adverse tax consequences under Section 409A of the Code; and

(4) notwithstanding anything to the contrary in the respective award
agreement(s), be entitled to exercise any stock options or stock appreciation
rights until the expiration of twenty-four (24) months following Executive’s
Separation from Service (or until such later date as may be applicable under the
terms of the award agreement governing the stock option or stock appreciation
right upon termination of employment), subject to the maximum full term of the
stock option or stock appreciation right; provided, however, that, if any stock
option or stock appreciation right is terminated or cashed-out in connection
with a Change in Control, the Executive shall receive a lump-sum cash payment
equal to the time value (i.e., under the Black Scholes option pricing model) of
such stock options or stock appreciation rights inclusive of the economic value
for the period of twenty-four (24) months following Executive’s Separation from
Service (or until such later date as may be applicable under the terms of the
award agreement governing the stock option or stock appreciation right upon
termination of employment), subject to the maximum full term of the stock option
or stock appreciation right.

 

(b)

If Executive is not a Specified Employee, all payments made to Executive under
Section 3(a) immediately above shall be made on the sixtieth (60th) calendar day
following Executive’s Separation from Service, provided that Executive’s Release
must be effective and not revocable on the date payment is to be made in order
to receive such payments.  If Executive is a Specified Employee, to the extent
required to comply with Section 409A of the Code, payments made under Section
3(a) immediately above shall be made within ten (10) calendar days following the
date following the first (1st) day of the seventh (7th) month after the date of
Executive’s Separation from Service, provided that no such payment shall be made
to Executive if the Release has not become effective as of the six (6)-month
anniversary of the date of Executive’s Separation from Service.  

 

--------------------------------------------------------------------------------

 

 

 

4.

Parachute Payments.  In the event that any of the severance payments and other
benefits provided by this Agreement or otherwise payable to Executive (a)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (b) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code (“Excise Tax”), then Executive’s severance payments and
benefits under this Agreement or otherwise shall be payable either in full or in
such lesser amount which would result in no portion of such severance payments
or benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income and
employment taxes and the Excise Tax, results in the receipt by Executive, on an
after-tax basis, of the greatest amount of severance payments and benefits under
this Agreement or otherwise, notwithstanding that all or some portion of such
severance payments or benefits may be taxable under Section 4999 of the
Code.  Any reduction in the severance payments and benefits required by this
Section shall be made in the following order:  (i) reduction of cash payments;
(ii) reduction of accelerated vesting of equity awards other than stock options;
(iii) reduction of accelerated vesting of stock options; and (iv) reduction of
other benefits paid or provided to Executive.  The calculations in Section 4
will be performed by the professional firm engaged by the Company for general
tax purposes as of the day prior to the date of the event that might reasonably
be anticipated to result in severance payments and benefits that would otherwise
be subject to the Excise Tax.  If the tax firm so engaged by the Company is
serving as accountant or auditor for the acquiring company, the Company shall
appoint a nationally recognized tax firm to make the determinations required by
this Section.  The Company shall bear all expenses with respect to the
determinations by such firm required to be made by this Section 4.  The Company
and Executive shall furnish such tax firm such information and documents as the
tax firm may reasonably request in order to make its required
determination.  The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement.  Any good faith determinations of the tax
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.  As a result of the uncertainty in the application of Sections 409A,
280G or 4999 of the Code at the time of the initial determination by the
professional tax firm described in this Section 4, it is possible that the
Internal Revenue Service (the “IRS”) or other agency will claim that an Excise
Tax greater than that amount, if any, determined by such professional firm for
the purposes of Section 4 is due (the “Additional Excise Tax”).  Executive shall
notify the Company in writing of any claim by the IRS or other agency that, if
successful, would require payment of Additional Excise Tax.  Executive and the
Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to payments made or due to Executive.  The
Company shall pay all reasonable fees, expenses and penalties of Executive
relating to a claim by the IRS or other agency.  In the event it is finally
determined that a further reduction would have been required under Section 4 to
place Executive in a better after-tax position, Executive shall repay the
Company such amount within 30 days thereof in order to effect such result.

 

5.

No Mitigation.  Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Section 3 hereof by seeking other employment
or otherwise, nor shall the amount of such payment be reduced by reason of
compensation or other income Executive receives for services rendered after
Executive’s Separation from Service from the Company.

 

6.

Exclusive Remedy.  In the event of Executive’s Separation from Service on
account of an involuntary termination without Cause or a voluntary termination
for Good Reason within twenty-four (24) months following a Change in Control,
the provisions of Section 3 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled (including any contrary provisions in

 

--------------------------------------------------------------------------------

 

 

 

any employment agreement Executive may have with the Company), whether at law,
tort or contract, in equity, or under this Agreement.  Payments made to or on
behalf of Executive under any other severance plan, policy, contract or
arrangement with the Company shall reduce amounts payable under this Agreement
on a dollar for dollar basis.

 

7.

Company’s Successors.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform the obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  As used in this Section 7, Company includes
any successor to its business or assets as aforesaid which executes and delivers
this Agreement or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

 

8.

Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or five (5) days after deposit with postal authorities transmitted by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first or last
page of this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

9.

Amendment or Waiver.  No provisions of this Agreement may be amended, modified,
waived or discharged unless Executive and the Company agree to such amendment,
modification, waiver or discharge in writing.  No amendment, modification,
waiver or discharge of this Agreement shall result in the accelerated payment of
any benefit or payment provided for in Section 3.  No waiver by either party at
any time of the breach of, or lack of compliance with, any conditions or
provisions of this Agreement shall be deemed a waiver of the provisions or
conditions hereof.

 

10.

Entire Agreement.  This Agreement represents the entire agreement between
Executive and the Company with respect to the matters set forth herein and
supersedes and replaces any prior agreements in their entirety.  No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein.  No future agreement between Executive and the Company
may supersede this Agreement, unless it is in writing and specifically makes
reference to this Section 10.

 

11.

Executive’s Successors.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive dies while any amounts are still payable hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee, or other designee or, if there
be no such designees, to Executive’s estate.

 

12.

No Funding Obligation.  This Agreement shall be unfunded.  Any payment made
under this Agreement shall be made from the Company’s general assets, and the
Executive’s rights shall be no greater than those of general unsecured creditor
of the Company.

 

13.

Legal Fees.  In the event of any dispute or controversy arising out, relating
to, or in connection with this Agreement, the Company shall reimburse Executive
for reasonable attorney fees, costs and expenses incurred with respect thereto
if Executive substantially prevails on the merits with respect to any breach of
this Agreement by the Company.

 

--------------------------------------------------------------------------------

 

 

 

14.

Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

15.

Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.

 

16.

Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and excise taxes.

 

17.

Applicable Law.  This Agreement shall be interpreted and enforced in accordance
with the laws of the State of California (with the exception of its conflict of
law provisions).  This Agreement is intended to comply with or be exempt from
Section 409A of the Code and the regulations promulgated thereunder.

 

18.

Counterparts; Electronic Signatures.  This Agreement may be executed (including
via electronic signature) in counterparts, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement is executed effective as of the date set
forth above.

 

 

Alphatec Holdings, Inc.

 

 

 

 

 

By:

 

/s/ Mortimer Berkowitz III

 

 

 

Chairman of the Board of Directors

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

/s/ Terry M. Rich

Terry M. Rich

 

 